  Case 1:13-cv-00135-SOM-RT Document 206 Filed 06/18/19 Page 1 of 4                  PageID #: 6451

                                                        FILED IN THE
u..:. SvM                                        UNJTED STATES DISTRICT COURT
                                                    DISTRICT OF HAWAII

              RECEIVED                                  JUN 18 2019             d2
            CLERK. U.S. DISTRICT COURT                                  p
                                                 tlo'clock and.2Qmin. M ~lectronically Filed
                                                     SUE BEITIA, CLERK-    Supreme Court
                  JUN 14 2019 1t:"4~·~
                                                                           SCCQ-XX-XXXXXXX
              DISTRICT OF HAWAII Jf                                        13-JUN-2019
                                                                           03:11 PM


                                           SCCQ- 19 - 0000397

                        I N THE SUPREME COURT OF THE STATE OF HAWAI'I


            LIONEL LIMA , JR. , et al ., individually and on behalf of al l
                  others similarly situated , Plaintiffs - Appel l ees ,

                                                  vs.

            DEUTSCHE BANK NAT I ONAL TRUST COMPANY , Defendant- Appellant .
                            (Civ. No . 12 - 00509 SOM-WRP)



            EVELYN JANE GIBO , et al. , individua lly and on behalf of all
                  others similar ly situated, Plaintiffs - Appellees,

                                                  vs.

               U. S . BANK NATIONAL ASSOCIATION , Defendant-Appellant.
                              (Civ. No . 12 - 00514 SOM- WRP)



            DAVID EMORY BAL D, et al. , individually and on behalf of all
                  o the rs simi l arly situa te d , Plaintiffs - Appellees

                                                  vs.

                        WELLS FARGO BANK, N.A., Defendant- Appellant.
                                  (Civ . No . 13 - 00135 SOM- RT)


                                         ORIGINAL PROCEEDING

                                 ORDER ON CERTIFIED QUESTION
        (By: Recktenwald , C . J ., Nakayama , McKenna, Pollack, and Wilson , JJ . )

                    On May 16, 2019 , the United States Dist rict Court fo r
     the District of Hawai' i issued an order certifying a q uest i on t o


     Received By Mail
                 /l i
     Date ( / l lf
                        ls
  Case 1:13-cv-00135-SOM-RT Document 206 Filed 06/18/19 Page 2 of 4                                                       PageID #: 6452


                        . ···      . '· · :· :..: ? =F.<; l:_·             ::       :i. i   1•


      this court.     The       order~ was:·tt~hsmitted                                                 to this court on May 21,
      2019.   Upon consider.litio'h df' the order and the ni.cord before this
      court, it appears          that.the~question
                                          ,   ·   -.   • "'-: ~   _" ' '   I ~~ J
                                                                                                  is amenable to ansker by this
      court pursuant to Hawai'i' :R~le~ of Appellate Procedure ("HRAP")
      Rule 13.   Therefore,
                 IT IS HEREBY ORDERED, without conclusively d termining
      whether this court will answer the question, that:
                 1.     Defendants Deutsche Bank National Trust Company
      (for Civ. No. 12-00509 SOM-WRP), U.S. Bank National Association
      (for Civ. No. 12-00514 SOM-WRP), and Wells Fargo Bank, N.A.                                                              (for
     Civ. No. 13-00135 SOM-RT) are designated the Appellant for their
      respective cases for purposes of this proceeding and shall pay
      the required filing fee for an original proceeding in this court.
                 2.     Plaintiffs Lionel Lima, Jr., et al.                                                         (far Civ. No.
      12-00509 SOM-WRP), Evelyn Jane Gibo, et al.                                                            (for Civ. No. 12-
      00514 SOM-WRP), and David Emory Bald, et al.                                                            (for Civ. No. 13-
      00135 SOM-RT) are designated the Appellee for their r1spective
      cases for purposes of this proceeding.
                 3.     Pursuant to HRAP Rule 13(c), Defendant,-Appellants
      shall make all necessary arrangements with the clerk of the
      United States District Court for the District of Hawa"i to
      transmit the original or certified copies of the reco ds of the
      federal court cases to this court.                                                          It shall be the
- - - - respon-s-ibi-l-it-y\Jf--De£endants-Appella nts to ensure tha                                                      the record
      is received in this court within thirty (30) days frol the date
      of this order.
                 4.    After the record is filed in the supreje court,
      each Defendant-Appellant shall file an opening brief fithin the
      time provided by HRAP Rule 28(b).                                                          The opening brief shall
                                                                                                    .                 I
      conform to the format and content requirements of HRAJ Rule 28,
      as applicable.      A statement of jurisdiction pursuant to HRAP Rule

                                                                                       2
Case 1:13-cv-00135-SOM-RT Document 206 Filed 06/18/19 Page 3 of 4   PageID #: 6453



   12.1 is not necessary.
              5.     Thereafter, each Plaintiff-Appellee shall file an
   answering brief within the time provided by HRAP Rule 28(c).            The
   answering brief shall conform to the format and content
   requirements of HRAP Rule 28, as applicable.
              6.     Each Defendant-Appellant may file a reply brief in
   accordance with HRAP Rule 28(d).
              7.     The parties may elect to file consolidated briefs
   as appropriate.
              DATED: Honolulu, Hawai'i, June 13, 2019.
                                      Isl   Mark E. Recktenwald
                                      Isl   Paula A. Nakayama
                                      Isl   Sabrina S. McKenna
                                      Isl   Richard W. Pollack
                                      Isl   Michael D. Wilson




                                        3
Case 1:13-cv-00135-SOM-RT Document 206 Filed 06/18/19 Page 4 of 4                                                 PageID #: 6454



                                                                                          .·:..·1




                                                                       ·,    '




                                                                                                    ;,·, ..   ·




      -:--.;.~   _..,.,___.-_------·-·-.   --~----..~-·
                                                          ··------~·__,~
                                                                                 '   .,     - .
                                                                            ·-.-:-..~·~·--~·-. -         -- -'- ...:·-~ -_·



r




                                                                                                    ·· 1 ____. --..:· . . ~::......




                                                                                                                                      )-
